Citation Nr: 0408673	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  99-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  What evaluation is warranted for residuals of a left knee 
injury from August 11, 1998?

2.  What evaluation is warranted for residuals of a right 
knee injury from August 11, 1998?



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from May 1978 to December 
1990.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a November 1998 decision by the Columbia, 
South Carolina, Regional Office (RO).  The decision granted 
service connection for residuals of injuries to both knees 
and assigned each a noncompensable evaluation.  A March 1999 
RO decision increased to 10 percent the evaluation for each 
knee.

In November 2000, the Board remanded the case for further 
development of the evidence and, in July 2002, the Board 
itself undertook additional evidentiary development.  In 
August 2003, upon completion of evidentiary development, the 
Board remanded the case for consideration by the RO of the 
evidence developed.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  Since August 11, 1998, residuals of a left injury have 
been manifested by complaints of pain and degenerative 
arthritis, but there is no evidence of a limitation of knee 
flexion to 30 degrees, or a limitation of knee extension to 
15 degrees.

2.  Since August 11, 1998, residuals of a left injury have 
not been manifested by instability or subluxation.

3.  Since August 11, 1998, residuals of a right injury are 
manifested by complaints of pain and degenerative arthritis, 
but there is no evidence of a limitation of knee flexion to 
30 degrees, or a limitation of knee extension to 15 degrees.

4.  Since August 11, 1998, residuals of a right injury have 
not been manifested by instability or subluxation.


CONCLUSION OF LAW

Since August 11, 1998, residuals of right and left knee 
injuries have not been met the schedular criteria for 
evaluations greater than 10 percent for each knee.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show injuries and 
surgery to both knees, and a November 1998 RO decision 
granted service connection for residuals thereof.  That 
decision assigned noncompensable evaluations, and a March 
1999 RO decision assigned 10 percent evaluations to each 
knee, but the veteran appealed for greater evaluations.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for loss of 
working time due to exacerbations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2003).  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  

Reasonable doubt as to the degree of disability is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes and, in rating disability of the joints, consideration 
must be given to demonstrated range of motion, pain on 
motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  DeLuca; 38 C.F.R. § 4.45.

At a February 1999 VA examination, the veteran reported pain 
and swelling of the knees with prolonged walking, 
particularly on the right.  Examination revealed 21/2 inch 
scars over the lateral aspect of both knees.  There was no 
erythema or warmth in either knee, and no effusion of the 
left knee.  There appeared to be slight effusion on the 
lateral aspect of the right knee, and crepitation was noted.  
There was flexion to 130 degrees on the left and to 110 
degrees on the right.  Extension was to 140 degrees (sic) on 
the right.  X rays showed narrowing of the medial 
compartments, osteophytes on the superior margins of the 
patellae and lateral condyle of the left femur, but no 
effusion.  The assessment was mild degenerative changes and 
chronic knee pain bilaterally, with a small degree of right 
knee effusion.

In a September 1999 statement, his representative contended 
that the veteran's February examination was inadequate.

A May 2000 VA treatment record noted that the veteran 
sustained a running injury to the right knee the day before.  
There was effusion, but no crepitus.  The anterior drawer 
sign was negative.  Pain increased with valgus stress, and 
range of motion was limited from 30 to 90 degrees.  A 
magnetic resonance imaging study revealed chronic 
degenerative joint disease and a ruptured Baker's cyst.  The 
impression was "rule out" lateral collateral ligament tear.  
Crutches were issued to the appellant in May 2000.

A June 2000 record from Lexington Medical Center noted the 
running injury two days earlier and treatment at VA.  The 
examiner noted that range of motion was from 30 to 90 degrees 
at VA the day before and was currently from 0 to 120 degrees.  
There was tenderness over the insertion of the lateral 
collateral ligament, but the examiner noted that, 
"Surprisingly it does not increase with either varus or 
valgus stress."  McMurray, drawer, and Lachman signs were 
all negative.  (Drawer and Lachman's tests, if positive, 
indicate knee instability due to injury to anterior and 
posterior ligaments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1673, 1677 (28th ed. 1994).)  The assessments were lateral 
collateral ligament sprain, and right knee Baker's cyst.

A September 2000 follow-up record noted that range of right 
knee motion was from 0 to 110 degrees.

A June 2001 VA treatment record noted the veteran's complaint 
of bilateral knee pain, right worse than left.  On 
examination, there was patellar crepitus bilaterally, but 
both knees were stable to varus-valgus and anterior-posterior 
stress.  Range of motion was from 5 to 90 degrees on the 
right, with atrophy of the vastus medialis oblique.  Range of 
motion was from 0 to 110 degrees on the left.  X rays showed 
a lateral tilt of the patellae and moderate to severe 
degenerative joint disease bilaterally, unchanged on the left 
and mildly advanced on the right when compared with May 2000 
X rays.  The assessment was bilateral degenerative joint 
disease and patellofemoral disorder.

At an October 2001 VA examination, the veteran reported knee 
injuries in service and a reinjury in May 2000.  Pain had 
increased since May 2000 and was worse with exertion or 
prolonged walking.  Physical examination revealed that gait 
and coordination were normal, lower extremity sensation was 
normal, and motor strength was 5/5 with normal bulk and tone.  
There was no effusion or tenderness to palpation.  Range of 
motion was extension to 15 and flexion to 135 degrees, with 
pain at 5 and 135 degrees.  Medial rotation was to 30 
degrees, and lateral rotation was to 40.  There was no 
evidence of instability.  X rays showed bilateral 
degenerative joint disease with joint effusion.  The examiner 
opined that the degenerative joint disease was due to the 
inservice injuries, but he attributed the current level of 
pain to the May 2000 reinjury.

In a March 2002 statement, the veteran complained of effusion 
and increased pain with exertion.

A December 2002 record from the Lakelands Orthopedic Clinic 
noted the veteran's history of inservice injuries and 
surgeries, but he did not report the May 2000 reinjury.  He 
complained of pain exacerbated by prolonged standing and 
walking, and particularly with kneeling or climbing stairs.  
Physical examination revealed effusion of both knees, right 
worse than left, and marked tenderness to palpation.  There 
was no anterior-posterior or varus-valgus instability.  Range 
of motion was from 0 to 90 degrees on the left and from 10 to 
90 degrees on the right.  The diagnoses were end stage 
bilateral patellofemoral arthritis, and lateral patella 
subluxation.  The examiner opined that he believed that the 
appellant could not participate in a job which required more 
than two hours of walking or standing per day, or which 
required climbing and kneeling. 

At a May 2003 VA examination, the veteran gave a history of 
inservice injuries and surgeries, but he did not report the 
May 2000 knee injury.  The veteran complained of an intense 
burning pain behind the knee caps and a sensation of 
instability.  He wore a knee brace, but did not use a cane, 
and took Naprosyn for pain.  Physical examination revealed 
bilateral effusion, patellofemoral crepitus, and pain with 
patellar compression.  Both knees were stable to varus-valgus 
testing at 0, 30, and 60 degrees.  The anterior and posterior 
cruciate ligaments were intact.  Range of motion was from 0 
to 60 degrees on the right and from 0 to 90 degrees on the 
left.  X rays showed, and the diagnosis was, bilateral severe 
degenerative joint disease.  The examiner said that 
functional limitations would increase with flare-ups.  He 
further opined that the veteran's disability was due to 
significant degenerative joint disease, not a Baker's cyst.

In an October 2003 statement, the veteran reiterated his 
complaints of effusion and increased pain with exertion.

Before turning to the applicable rating criteria, the Board 
notes that the veteran's representative referred, in a 
September 1999 statement, to VA General Counsel Precedential 
Opinion (VAOPGCPREC) 11-97.  The reference is inapposite as 
the cited opinion refers to ratings for mental disorders.  

The representative may have meant to refer to VAOPGCPREC 23-
97; 62 Fed.Reg. 63604 (1997), which held that a veteran who 
has arthritis and instability of the knee due to service 
could be assigned separate evaluations for each disability 
without violating the rule against pyramiding.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14; VAOPGCPREC 
23-97; 62 Fed. Reg. 63603 (1997).  

In this regard, the veteran contends that his knees are 
unstable, but he has no medical training or expertise and, as 
a layman, his contention is not competent medical evidence.  
Heuer v. Brown, 7 Vet. App. 379 (1995).  He can, of course, 
offer evidence of symptomatology.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  The most he can say is that he has 
a sensation of instability.  In fact, examiners have 
repeatedly tested for instability and failed to find evidence 
of any.  In addition, there is no medical evidence of 
recurrent subluxation.  Accordingly, separate evaluations 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(impairment of the knee manifested by recurrent subluxation 
or lateral instability) are not warranted.

The applicable rating criteria are those for arthritis, or 
degenerative joint disease, of the knee.  With arthritis, 
painful motion is an important factor of disability and 
evidence thereof, e.g., facial expression, wincing, etc., 
with pressure, manipulation, or motion, as well as crepitus 
in joint structures, should be carefully noted.  The law 
intends to recognize actually painful motion or unstable or 
malaligned joints due to a healed injury as entitled to at 
least the minimum compensable rating for the joint.  Flexion 
elicits such manifestations and the joints involved should be 
tested for pain on active and passive motion and on weight- 
and nonweight-bearing.  38 C.F.R. § 4.59.

Degenerative joint disease of the veteran's knees has been 
evaluated at 10 percent pursuant to DC 5010 (traumatic 
arthritis).  Traumatic arthritis, as its name suggests, is 
often a residual of healed injury to a joint, and it is rated 
in accord with DC 5003 (degenerative arthritis).  
Degenerative arthritis, established by X ray, is rated on the 
basis of limitation of motion of the joint involved.  If 
limitation of motion is demonstrated, but not to a 
compensable degree, then a 10 percent evaluation is assigned 
for each major joint or group of minor joints involved.  If 
there is no compensable limitation of motion, a single 20 
percent evaluation is warranted if two or more major joints 
or two or more minor joint groups are involved and there are 
occasional exacerbations.  If there is no compensable 
limitation of motion, and no exacerbations, then a single 10 
percent evaluation is warranted, but only if two or more 
major joints or two or more minor joint groups are involved.  
See 38 C.F.R. 
§ 4.71a, DC 5003.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  Under the provisions 
of DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg), a 20 percent evaluation 
is warranted if flexion is limited to 30 degrees or if 
extension is limited to 15 degrees.  A 10 percent evaluation 
is warranted if flexion is limited to 45 degrees or if 
extension is limited to 10 degrees.  

Range of motion of the veteran's knees was tested in February 
1999, May 2000, June 2000, June 2001, October 2001, December 
2002, and May 2003.  The December 2002 examination showed 
that a 10 percent evaluation would be warranted for the right 
knee because extension was limited to 10 degrees.  In 
addition, the May 2000 treatment record, made the day after 
the veteran sustained a running injury to the knee, showed 
significant limitation of motion, but a record dated the next 
day showed that range of motion was much improved.  On that 
latter date, as has been the case with every other 
examination, only noncompensable evaluations are warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, 
there is limitation of motion, but generally not to a 
compensable degree, though a 10 percent evaluation would be 
warranted for the right knee from the date of the December 
2002 examination to the date of the May 2003 examination.  
Since the knee is a major joint, see 38 C.F.R. § 4.45, and 
there is some limitation of motion, a 10 percent evaluation 
is warranted for each knee.

The Board notes that the October 2001 report, in reflecting 
extension to 15 degrees, with pain at 5 degrees, seems 
internally inconsistent, and suggests that either the 15 or 
the 5 is incorrect.  Since no other examination report found 
extension so limited, and since extension was to 5 degrees at 
the June 2001 examination, the Board is of the view that the 
"15" is a typographical error and that extension was to 5 
degrees.  

The veteran has argued fervently and cogently that he has 
considerable knee pain which limits the distances he can walk 
and the time he can stand.  However, the residual of his knee 
injuries is degenerative joint disease.  Degenerative joint 
disease of the knees is evaluated on the basis of range of 
motion.  On that basis, greater evaluations are not 
warranted.

The Board has considered the application of the DeLuca case 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  After the May 2003 VA 
examination, the examiner said that functional limitations 
would increase with flare-ups, but he did not find that range 
of motion would be more limited.  Since the 10 percent 
evaluation assigned each knee is not based on limitation of 
motion, and since limitation of motion is minimal, the Board 
is of the view that the veteran is adequately compensated 
even for flare-ups of the knee disorders.

Finally, this decision was made in contemplation of the 
Veterans Claims Assistance Act of 2000 (VCAA) which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  The March 1999 RO decision 
and the May 1999 Statement of the Case explained the 
procedure and the basis for evaluating degenerative joint 
disease of the knee and, thus, the evidence needed for 
greater evaluations.  In a May 2001 letter, the RO explained 
the provisions of the VCAA.  That letter explained VA's duty 
to secure evidence, but it also notified the veteran that 
ultimately it was his responsibility to make sure that all 
records were received by VA.  In a November 2002 letter, the 
Board notified the veteran of the evidence needed to 
substantiate the claim for greater evaluations.  It also 
advised him that it was his responsibility to submit the 
needed evidence, advised him that VA would attempt to obtain 
evidence from evidence custodians he identified, and 
solicited from him the names and addresses of evidence 
custodians.  The veteran, however, did not respond.  In view 
of the foregoing, the Board finds that VA has fully complied 
with the requirements of the VCAA.

Notice required by the VCAA was issued commensurate with and 
after the March 1999 RO decision.  In a recent decision the 
United States Court of Appeals for Veterans Claims held that 
under the VCAA notice should precede the initial RO decision.  
See 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.  In this 
case, however, the veteran was informed of the nature of the 
evidence needed to substantiate his claims, and given ample 
opportunity to submit additional evidence.  Further, given 
the fact that the VCAA did not become law until years after 
the 1998 rating decision in this case, it would have been 
impossible for VA to have complied in 1998 with a then 
nonexistant law.  Thus, the Board finds any error in the 
timeliness of VCAA notice to be harmless.  Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (1992) (error that would not 
change the resolution of appellant's claim is harmless).


ORDER

An evaluation greater than 10 percent, for any period since 
August 11, 1998, for residuals of a left knee injury, is 
denied.

An evaluation greater than 10 percent, for any period since 
August 11, 1998, for residuals of a right knee injury, is 
denied.


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



